Citation Nr: 0605741	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Evaluation of service-connected right lateral 
meniscectomy, right knee, traumatic arthritis, currently 
evaluated at 20 percent disabling.  

2.	Evaluation of service-connected laceration of extensor 
tendon of the right index finger, currently evaluated at 0 
percent disabling.  

3.	Evaluation of service-connected dislocation of left little 
finger proximal interphalangeal joint, currently evaluated at 
0 percent disabling.  

4.	Entitlement to individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1974 to February 
1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran last underwent VA compensation examination for 
his service-connected disorders in February 2001.  And the RO 
indicated in the August 2005 Supplemental Statement of the 
Case that the veteran would soon undergo additional VA 
compensation examination for these disorders.  

The Board notes, moreover, that a notice letter in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) is 
necessary here.    

Accordingly, this matter is remanded for the following 
actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  He should also be requested to 
provide any evidence in his possession 
that pertains to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, 18 Vet. 
App 112 (2004).  

2.  The veteran should be scheduled for 
an examination with an appropriate 
specialist to determine the current 
nature and severity of service-connected 
knee and hand disabilities.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

